        Case 1:18-cr-00588-RMB Document 46 Filed 11/04/20 Page 1 of 2 PageID: 309
    Jeremy Hare                                                           November 1, 2020
    Reg No. 71667-050
    P~O. Box 2000
    Joint Base MDL, NJ 08630
    U.S. Clerk of the Court
    District of New Jersey
    Mitchell H. Cohen Courthouse
    400 Cooper St .. , Room 1050
    Camden, NJ 08102           ·
    Re: , United States v. Jeremy Hare
    Crim. No.· 1: 18-cr-00588(RMBf· 1u

    To: U.S. Clerk of the Courts

           Please file this letter as a Supplemetary Exhibit in the above
    .referenced case. 'Ihe Bureau of Prisons is reporting a9tive cases <;>f COVID-19
     at Fort D_ix. Defendant's housing unit is at the center of the current
     outbreak, with 154 inmates te,sting positive in the past week. Condition 9 are
     now so bad that it became necessary to designate Petitioner's housing unit as
     a quarantine unit, 'and move the small number of inmatejs · t~stirig negative for
     COVID-19 to a quarantine unit pre~1iously used f,or inf~cted inmates. On October
     29, 2020, the Bureau of Prisons reported 165 inmates and 8 staff members
    actively infected with COVID-19 at Fort Dix.        :       l· ·
          Several local newspapers have reported on the ra, id increase in new
!   ~ases, as well as the abysmal and~ dangerous living conlditions at Fort Dix.
      See: Burlington County Times at .
     https:/(burlingtoncountytimes.com/story/news/2020/10/3.1/cases-covid-19-fci-
    .
      fort-dix-nearly-triple/6103081002;
               .         '               '          .
                                                                1

     https://burlingtoncountytimes.com/story/news/2020/10/29/family-members-speak-
      out-covid-19-spreads-inside-fci-fo:tt-dix/7553002/.   I                                1)

      See: NJ.com at https://www.nj.com/news/2020/10/covid-19-outbreak-at-NJ~
    'fecferal-prison-continues-as-reported-cases-nearly-tri,ly-overnight.html

           This information.is both urgent and critical intrmation for use in
    ·consideration of my pending Motion for Compassionate ,elease.

                                                   .   Regar4s,     . .       ·   . , ,



                                                   ~        remYi   e
                         Case 1:18-cr-00588-RMB Document 46 Filed 11/04/20 Page 2...of 2 PageID: 310
                                                                               -  ·(·:..:,._ .
  Jeremy Hare                                                                  •···~

                                                                         _T-8.ENTON::NJ        __OSS
-Reg-No--.----:-7-1667-0§0------
  P. 0. Box 2000                                                                            PM ,. L'
                                                                      2 N n'v' 202.o· '·11""1'
                                                                         ~
  Joint Base MDL, NJ 08630
